Title: To James Madison from Thomas Sumter, Jr., 12 October 1801 (Abstract)
From: Sumter, Thomas
To: Madison, James


12 October 1801, New York. Reports that the Boston seems undamaged but actual state cannot be known “untill she meets with weather that may distress her.” Encloses “some papers of consequence, for my Father” and asks JM to “keep them & put them into his hands, when he shall arrive at Washington.” Has drawn on JM in favor of the port collector for $650—the balance of his annual salary. To avoid yellow fever, which is still spreading in the city, he will go on board “this evening or tomorrow Morning” to wait for Wednesday sailing.
 

   RC (DNA: RG 59, Letters Received from London Bankers, Fugitive Items). 2 pp.; docketed by Wagner as received 16 Oct.

